869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Chester GRAY;  Harold Ferguson;  Equal EmploymentOpportunity Commission, Defendants-Appellees.
No. 88-4018.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Plaintiff May moves to expedite this appeal from the district court's order dismissing this civil rights and Federal Tort Claims Act case.  42 U.S.C. Secs. 1981, 1983, 1985(3);  28 U.S.C. Sec. 2674.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prolific litigant who lives in Cincinnati, Ohio.  The defendants are the former and current district directors of the Equal Employment Opportunity Commission and the Commission itself.  In his complaint, the plaintiff alleged that the defendants violated his first, fifth, and fourteenth amendment rights.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) because the allegations in the complaint were conclusory.


3
Sua sponte dismissals of civil rights complaints for frivolousness are proper under 28 U.S.C. Sec. 1915(d).   Harris v. Johnson, 784 F.2d 222, 224 (6th Cir.1986);  Brooks v. Dutton, 751 F.2d 197, 199 (6th Cir.1985) (per curiam).  Here the plaintiff's complaint gives legal conclusions but no factual basis for his allegations.  The district court need not accept legal conclusions as true.   Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).  Therefore, we agree with the conclusion of the district court that the plaintiff has not shown any set of facts that would entitle him to relief.   Brooks v. Seiter, 779 F.2d 1177, 1179-80 (6th Cir.1985).


4
The motion to expedite is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.